DETAILED ACTION
This is the first office action regarding application number 16439176, filed on June 12, 2019. 
                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claimed “Interior metal flow opening” is interpreted as an opening in metal sheet away from its side edges.
The claimed “outward metal flow” is interpreted as the partially cut metal sheet movable in any other plane along with the plane of the original metal sheet.
The claimed “processing station” is interpreted as any station where the metal sheet can be worked on.
The claimed “inner blank portion” is interpreted as the section of the metal sheet inside the cuts or perforations.
The claimed “during an initial phase of the forming at the second processing station, the uncut sections and the inner blank portion transferring stress around the segment openings and across the interior flow opening;” is interpreted as stress that is formed after processing and cutting holes with laser.
The claimed “laser blanking” and “die blanking” are interpreted as a step where a perforation/shearing/piercing/hole/cleave is formed on the metal sheet before punching/stamping/forming. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “during an initial phase of the forming at the second processing station, the uncut sections and the inner blank portion transferring stress around the segment openings and across the interior flow opening;” It is not clear from the specification and claims how the transferring of stress is achieved. It is not clear is the applicant is talking about residual stress formed due to laser processing or if there is a specific step in the method that results in an unpredictable stress. It is also not clear if this stress is coming from clamping the metal sheet at the second processing station. The type of stress and how it is transferred is also not clear. The claim is indefinite because a person having ordinary skill in the art would not know the metes and bounds of the claim.
Claims 2-12 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected as being unpatentable.
Claims 1-3,6-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendron, US 20100084382(hereafter Gendron) and further in view of can-opener, www.wikihow.com/Open-a-can-without-a-can-opener, Feb 22,2018 (hereafter can-opener) and Otsuka et al., US. 20190100084 (hereafter Otsuka et al.).
Regarding claim 1, Gendron teaches,
“A non-piercing method” (Fig. 4 teaches a simple press diagram of stamping as a non-piercing method)
 
    PNG
    media_image1.png
    517
    551
    media_image1.png
    Greyscale

Fig. 4 of Gendron teaches a simple schematic diagram of stamping
“in a metal sheet during a forming operation” (Paragraph [3] teaches a metal strip used in a stamping press to form metal parts)
“the method comprising: at a first processing station, cutting a series of segment openings” (Fig. 2 and paragraph [2] teaches laser processing station 15 that performs micromachining such as laser cutting )
 “transferring a portion of the metal sheet having the segment openings and the uncut sections to a second processing station;” 
“at the second processing station, forming the portion of the metal sheet by relative movement of two mold members;” (Fig. 4 and paragraph [4] teaches a simple schematic of a press diagram for stamping using die. It is well known in the art that stamping die requires two mold members and their relative movement for forming operation.)

    PNG
    media_image2.png
    472
    702
    media_image2.png
    Greyscale

Fig. 1 of Gendron teaches laser and stamping stations to process a metal sheet S
“during an initial phase of the forming at the second processing station, the uncut sections and the inner blank portion transferring stress around the segment openings and across the interior flow opening;” (This claimed element is interpreted as the stress formed due to laser processing. Since Gendron teaches a laser processing step including cutting and then transferring the metal strip to a second stamping station, it is understood that the claimed stress is obvious from Gendron as it has the same processing steps as the claimed invention. MPEP 2112.01-I)
Gendron teaches using micromachining definition file to define the laser processing in Fig.3 and 8. However it does not explicitly teach any specific cut design. Can-opener teaches a cut design with cut sections separated by uncut sections to open a lid of a metal can. Can-opener teaches
“of creating an interior metal flow opening” (how to open a can without can opener in the website name in the annotated figure below)
“to facilitate outward metal flow from the metal flow opening during the forming operation,” (annotated figure teaches when pressed the separated part of the lid can move inside the can or outward from the can.)
“in the metal sheet separated by uncut sections,” (annotated figure teaches uncut sections separating the metal)
“which together define an inner blank portion of the metal flow opening;” (annotated figure teaches inner blank portion)

    PNG
    media_image3.png
    719
    1548
    media_image3.png
    Greyscale


Annotated figure of can-opener teaching a cut design that is easily reproducible in laser cutting
Modified Gendron teaches using blanket and progressive dies to form complex designs in paragraph [4], it does not explicitly teach the details of the die. Otsuka et al. teaches forming metal door panels for vehicles using hot or cold press. Otsuka et al. teaches
“during a subsequent phase of the forming at the second processing station, causing a protrusion of a first of the mold members to contact a first side of the metal sheet at the inner blank portion of the interior flow opening” 
“and a second of the mold members to contact a second, opposite side of the metal sheet” (Fig. 6A teaches die 104 contacting bottom part of the metal sheet S)

    PNG
    media_image4.png
    813
    731
    media_image4.png
    Greyscale

Annotated Fig. 6 of Otsuka et al.
“to separate all but one of the uncut sections by which the inner blank portion remains attached to the metal sheet;” (Fig. 1A, 3, and 5A teaches a 

    PNG
    media_image5.png
    904
    718
    media_image5.png
    Greyscale

Fig 1A, 3 and 5A of Otsuka et al. teaches different shapes and patterns and opening 50 formed through uncut section 21
“wherein the interior metal flow opening is completed without piercing the metal sheet at the second processing station during the forming operation.” (Fig. 6 teaches non piercing method for forming a metal sheet. Fig. 5A teaches an example of interior metal flow 21 and opening 50 that can be formed by the non-piercing method.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the cut design of can-opener and die press process of Otsuka et al. in the laser process and stamping process of Gendron respectively. One of ordinary skill in the art would have been motivated to do so because “it becomes easy to carry out stretch flange deformation by the widening of the opening portion 50 during press working” as taught by Otsuka et al. in paragraph [85]. Moreover, since all the claimed elements as discussed above were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
Regarding claim 2, Gendron teaches
“The non-piercing method of claim 1, wherein the cutting the series of segment openings at the first processing station comprises laser cutting the series of segment openings.” (Fig. 2 and paragraph [2] teaches laser processing station 15 that performs micromachining such as laser cutting )
Regarding claim 3, Gendron teaches
The non-piercing method of claim 2, wherein the laser forming is part of a laser blanking operation at the first processing station. (Fig. 2 and paragraph [2] teaches laser processing station 15 that performs micromachining such as laser cutting )
Regarding claim 7, Gendron teaches 
The non-piercing method of claim 1, wherein the protrusion of the first of the mold members and the second mold member cooperate to separate the metal sheet along the uncut sections by tearing along the uncut sections. (Paragraph 4 teaches “At the last die section of the progressive die, the fully formed metal part might be sheared from the metal strip, or it could be left in place in the strip to allow for subsequent operations.”)
Regarding claim 8, Gendron teaches
“The non-piercing method of claim 1, wherein the protrusion of the first of the mold members and the second mold member cooperate to separate the metal sheet along the uncut sections by cutting along the uncut sections.” (Paragraph 4 teaches “At the last die section of the progressive die, the fully formed metal part 
Regarding claim 6, Gendron does not teach the details of the die. Otsuka et al. teaches,
“The non-piercing method of claim 1, wherein the causing the protrusion of the first of the mold members to contact the first side of the metal sheet comprises a punch moving outwardly relative to the first of the mold members to contact a first side of the metal sheet.” (Fig. 9C teaches punch 101 moving outwardly relative to the first mold member to contact a first side of the metal sheet S. Thus the protrusion 101 of mold member contacts the first side of the metal sheet.)

    PNG
    media_image6.png
    274
    663
    media_image6.png
    Greyscale

Fig. 9C of Otsuka et al. teaches punch 101 moving outwardly relative to the first mold member to contact a first side of the metal sheet S.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the die press process of Otsuka et al. in the stamping process of Gendron to form metal pieces of different shapes and patterns. One of ordinary skill in the art would have been motivated to do so because “it becomes easy to carry out stretch flange deformation by the widening of the opening portion 50 during press working” as taught by Otsuka et al. in paragraph [85]. Moreover, since all the claimed elements as discussed above were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
Regarding claim 10 , Gendron does not teach that the metal sheet is steel. Otsuka et al. teaches
“The non-piercing method of claim 1, wherein the metal sheet is an aluminum or steel metal sheet.” (Paragraph [4] teaches “A door inner panel that is used for a car side door or the like is formed by pressing a metal sheet such as a steel sheet.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a steel sheet as taught by Otsuka et al. in the stamping process of Gendron to form metal pieces of different 
Regarding claim 11, Gendron does not explicitly teach multiple openings formed in a metal sheet. Otsuka et al. teaches
“The non-piercing method of claim 1, wherein several series of segment openings separated by uncut sections are formed in the metal sheet at the first processing station, and a corresponding number of interior metal flow openings are completed in the metal sheet during the forming operation at the second processing station.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form multiple openings and shapes as taught by Otsuka et al. in the stamping process of Gendron to form metal pieces of different shapes and patterns. One of ordinary skill in the art would have been motivated to do so because “the door inner panel has a complicated shape” as taught by Otsuka et al. in paragraph [4]. Moreover, since duplication of parts has no patentable significance as one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2144.04-VI-B.
Regarding claim 12, Otsuka et al. teaches
“The non-piercing method of claim 11, wherein the corresponding number of interior metal flow openings are completed in the metal sheet at different times during the forming operation at the second processing station.” (Figure 9B-C teaches forming operation at different times. Paragraph [180-181] teaches “In the middle stage shown in FIG. 9B, the pressing by the outside punch 102 is completed, and the steel sheet S is in a state of being draw-formed by the outside punch 102 and the die 104. At this time, the inside punch 101 is as high as the outside punch 102. In the method for manufacturing a door inner panel according to the present embodiment, the pressing of the steel sheet S by the inside punch 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form multiple openings and shapes at different times as taught by Otsuka et al. in the stamping process of Gendron. One of ordinary skill in the art would have been motivated to do so because “the door inner panel has a complicated shape” as taught by Otsuka et al. in paragraph [4]. Moreover, since duplication of parts has no patentable significance as one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2144.04-VI-B.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendron,  and further in view of can-opener,  and Otsuka et al. as applied to claim1 above, and further in view of Jendrik, US 6479787 (hereafter Jendrik).
Modified Gendron does not specifically teach a die cutting as a first step. Jendrik teaches a method to form metal can opening with laser/die cutting and forming.
Regarding claim 4,
“The non-piercing method of claim 1, wherein the cutting the series of segment openings at the first processing station comprises die cutting the series of segment openings.” (Column 3, lines 46-52 teaches “die-cut metal shells 3…are put through various operations for forming a can lid” hence it is established in the prior art that metal sheets can be die cut before forming. )
Regarding claim 5,  Jendrik teaches.
“The non-piercing method of claim 4, wherein the die cutting is part of a die blanking operation at the first processing station.” (Column 3, lines 46-52 teaches “die-cut metal shells 3…are put through various operations for forming a can lid” hence it is established in the prior art that metal sheets can be die cut before forming. Thus die cutting is a part of blanking operation. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the option of die cutting as taught by Jendrik in the first processing station as taught by modified Gendron. One of ordinary skill in the art would have been motivated to do so to produce shapes like can lids as taught by Jendrik in column 3, lines 45-52.  Moreover, since all the claimed elements as discussed above were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendron, and further in view of can-opener, and Otsuka et al. as applied to claim 1 above, and further in view of DLC coating, https://web.archive.org/web/20150530042528/https://www.northeastcoating.com/products/dlc-coating/applications (hereafter DLC coating). 
Modified Gendron does not teach DLC coating on dies. DLC coating teaches uses for DLC coating. DLC coating teaches
“The non-piercing method of claim 1, further comprising coating the protrusion with a diamond-like carbon (DLC) coating. “(Paragraph 3 teaches “Manufacturers of industrial components use Diamond Like Carbon coatings to extend the useful life of their packaging knives, compacting tooling, press tooling, and wear surfaces.” It is well known in the art that Press tooling comprise stamping, punch, die forming. Hence it is established in the prior art that the molds of a forming process can be coated with DLC to reduce wear resistance. )

    PNG
    media_image7.png
    1102
    1717
    media_image7.png
    Greyscale

Screenshot of dlc coating teaches the applications and uses of DLC
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the option of coating the die or punch as taught by modified Gendron with DLC coating as taught by DLC coating. One of ordinary skill in the art would have been motivated to do so to “extend the useful life” of pressing tools as taught by DLC coating. Moreover, since the technique to reduce wear of friction parts like punch with DLC coating was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130319066
US 20120082529
US 7874071
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA FERDOUSI/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761